DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stough (U.S. D115,532).  Stough teaches an apparatus for serving liquor (capable of serving liquor), the apparatus comprising at least one hollow gun shaped structure (figure 3) having a first region to hold the hollow gun shaped structure (lower portion, handle structure of container; figure 3), a second region extending horizontally in relation to a vertical orientation of the first region (upper portion of container; horizontally extending as shown in figure 3), a threaded region (at right hand side of upper portion in figure 3) formed along a distal end portion of the second region, wherein the threaded region is threaded externally along the distal end portion of the second region (figure 3), an opening formed  by threaded cap shown in figure 3; to gain access to cavity of container), wherein the opening facilitates filling and decanting of the liquor in and out of the hollow gun shaped structure (opening provides access to cavity of container), and one of a pourer and a cap adapted to alternatively and removably coupled to the threaded region along the opening of the hollow gun shaped structure (cap is shown in figure 3). *Claim language required only “one of a pourer and a cap”, not both attachments.*

Regarding claim 4, the first region defining a grip portion to enable gripping and holding of the hollow gun shaped structure (the lower portion is formed as the gripping portion of the container.

Regarding claim 5, the second region (horizontally extending portion in figure 3) defining a bore portion (bore can be seen defining cavity in figures 3 and 4) to enable filling and decanting of the liquor in and out of the hollow gun shaped structure via the opening.

Regarding claim 6, the threaded region is narrower than the second region (as shown in figures 2 and 3).

Regarding claim 10, the cap is internally threaded to be engaged with the threaded region to close the opening (shown in figure 3), when the hollow gun shaped structure is in the idle condition.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stough (U.S. D115,532) in view of Swenson (U.S. 6,272,777).  Regarding claim 2, Stough discloses the claimed invention except for the container being transparent.  Swenson teaches that it is known to form a container from transparent material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Stough made of transparent material, as taught by Swenson, in order to allow the user to view the contents, and provide alternative surfaces for indicia.

Regarding claim 3, Stough discloses the claimed invention except for the container being made of thick, durable and food grade glass.  Swenson teaches that it is known to form a container from thick (to the degree set forth in the claim), durable and food grade glass (col. 2 lines 43-52).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Stough made of thick, durable and food grade glass, as taught by In re Leshin, 125 USPQ 416. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stough (U.S. D115,532) in view of Webber et al. (U.S. 10,633,150).  Stough discloses the claimed invention except for the pourer.  Webber et al. teaches that it is known to attach a pourer to a container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Stough with a pourer, as taught by Webber et al., in order to direct the dispensing of the contents.
Regarding claim 7, the pourer (of Webber et al.) is a two side open ended pipe (figure 5 of Webber et al.) comprising a projecting flat rim (at lead line 11 in figure 5 of Webber et al.), a threaded portion 18 extending vertically upward from one side of the projecting flat rim, a protruding member 12 extending vertically downward from another side of the projecting flat rim, and a see-through recess (at the end of 9) extending along the projecting flat rim, the threaded portion and the protruding member to enable decanting of the liquor out of the hollow gun shaped structure.

Regarding claim 8, the threaded portion comprises internal threads at 19 of Webber et al. formed along an internal surface of the pourer, the internal threads complement the external threads of the threaded region along the distal end portion of the second region to removably couple the pourer with the threaded region (of modified invention), and an external thread-like pattern formed along an external surface of the pourer (as taught by Stough on the exterior surface of the cap), the external thread-like pattern enables gripping of the pourer to couple the pourer with the threaded region without slippage.

Regarding claim 9, the protruding member has narrower diameter than the threaded portion of the pourer (figure 5 of Webber et al.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haaker (U.S. 2,236,368) in view of Stough (U.S. D115,532).  Haaker teaches a system of carrying and serving liquor, shown in figures 2 and 4, the system 10, 11 comprising at least one apparatus for serving liquor, the apparatus comprising a container (shown in figure 2, modified below), a plurality of vessel 53 to hold the served liquor from the at least one apparatus, a holster (the plurality of compartments), to hold the plurality of vessel and the apparatus (figures 2 and 4), and a protective briefcase (figure 1)) having a plurality of complementary grooved spaces to accommodate the at least one apparatus, the plurality of vessel, the pourer, and the holster, shown in figure 2.
Haaker discloses the claimed invention except for the container being gun shaped.  Stough teaches that it is known to form a container in the shape of a gun.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Haaker made in the shape of a gun, as taught by Stough, for decorative purposes.
Regarding Stough, at least one hollow gun shaped structure (figure 3) having a first region to hold the hollow gun shaped structure (lower portion, handle structure of container; figure 3), a second region extending horizontally in relation to a vertical orientation of the first region (upper portion of container; horizontally extending as shown in figure 3), a threaded region (at right hand side of upper portion in figure 3) formed along a distal end portion of the second region, wherein the threaded region is threaded externally along the distal end portion of the second region (figure 3), an opening formed along the second region extending from the threaded region to the at least one hollow gun shaped structure (opening is sealed by threaded cap shown in figure 3; to gain access to cavity of container), 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haaker (U.S. 2,236,368) in view of Stough (U.S. D115,532), as applied to claim 11 above, and further in view of Swenson (U.S. 6,272,777).  Regarding claim 12, the modified apparatus of Haaker discloses the claimed invention except for the container being transparent.  Swenson teaches that it is known to form a container from transparent material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified apparatus of Haaker made of transparent material, as taught by Swenson, in order to allow the user to view the contents, and provide alternative surfaces for indicia.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haaker (U.S. 2,236,368) in view of Stough (U.S. D115,532), as applied to claim 11 above, and further in view of Webber et al. (U.S. 10,633,150).  The modified apparatus of Haaker discloses the claimed invention except for the pourer.  Webber et al. teaches that it is known to attach a pourer to a container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified apparatus of Haaker with a pourer, as taught by Webber et al., in order to direct the dispensing of the contents.
Regarding claim 13, the pourer (of Webber et al.) is a two side open ended pipe (figure 5 of Webber et al.) comprising a projecting flat rim (at lead line 11 in figure 5 of Webber et al.), a threaded 

Regarding claim 14, the threaded portion comprises internal threads at 19 of Webber et al. formed along an internal surface of the pourer, the internal threads complement the external threads of the threaded region along the distal end portion of the second region to removably couple the pourer with the threaded region (of modified invention), and an external thread-like pattern formed along an external surface of the pourer (as taught by Stough on the exterior surface of the cap), the external thread-like pattern enables gripping of the pourer to couple the pourer with the threaded region without slippage.

Claims 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burlage et al. (U.S. 2011/0017787) in view of Stough (U.S. D115,532) and Haaker (U.S. 2,236,368).  Burlage et al. teaches a system of carrying and serving liquor, shown in figures 1A and 2A, the system 1 comprising at least one apparatus 15 for serving liquor, the apparatus comprising a container (15, modified below), a plurality of vessel 15 to hold the served liquor from the at least one apparatus, a holster 1, to hold the plurality of vessel and the apparatus (figure 2A).  
Burlage et al. discloses the claimed invention except for the container being gun shaped and the protective briefcase.  Stough teaches that it is known to form a container in the shape of a gun.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Burlage et al. made in the shape of a gun, as taught by Stough, for decorative purposes.

Regarding Stough, at least one hollow gun shaped structure (figure 3) having a first region to hold the hollow gun shaped structure (lower portion, handle structure of container; figure 3), a second region extending horizontally in relation to a vertical orientation of the first region (upper portion of container; horizontally extending as shown in figure 3), a threaded region (at right hand side of upper portion in figure 3) formed along a distal end portion of the second region, wherein the threaded region is threaded externally along the distal end portion of the second region (figure 3), an opening formed along the second region extending from the threaded region to the at least one hollow gun shaped structure (opening is sealed by threaded cap shown in figure 3; to gain access to cavity of container), wherein the opening facilitates filling and decanting of the liquor in and out of the hollow gun shaped structure (opening provides access to cavity of container), and one of a pourer and a cap adapted to alternatively and removably coupled to the threaded region along the opening of the hollow gun shaped structure (cap is shown in figure 3). *Claim language required only “one of a pourer and a cap”, not both attachments.*

Regarding claim 15, the holster, taught by Haaker et al. comprises a flexible and flat material extending longitudinally between opposite ends (figure 1A) and, a plurality of pockets at 7, one adjacent to another, coupled on one of surface of the flexible and flat material to hold the plurality of vessel (figure 1A), at least one holding patch at the opposite ends and of the flexible and flat material and proximate to the plurality of pockets to hold the at least one apparatus (the holding patch is one of the pockets 7), attaching member 3 coupled along the opposite ends of the flexible and flat material, 

Regarding claim 16, the protective briefcase, taught by Haaker, comprises a hard-protective covering from an outside thereof (shown in figure 1 of Haaker), and a soft cushioning covering from an inside thereof (“insulated”; col. 2 lines 45-54).

Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the kit or container structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIKI M ELOSHWAY/Examiner, Art Unit 3736